UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2379



RICKY W. CAMPBELL,

                                             Plaintiff - Appellant,

         versus

FEDERAL EXPRESS CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-93-586-2, CA-94-606-2, CA-95-880-1)


Submitted:   January 23, 1997            Decided:   January 29, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ricky W. Campbell, Appellant Pro Se. Martin K. LaPointe, Terrill
Elise Pierce, ADLER, KAPLAN & BEGY, Chicago, Illinois, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

consolidated civil actions for failure to comply with the rules of

the court. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Campbell v. Federal Express Corp., Nos. CA-
93-586-2; CA-94-606-2; CA-95-880-1 (M.D.N.C. Sept. 6, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2